Case 1:18-cr-20352-JAL Document 163 Entered on FLSD Docket 03/19/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-20352-CR-LENARD

  UNITED STATES OF AMERICA,

  v.

  ODLAYS ABREU,

        Defendant.
  ___________________________________/

  ORDER ADOPTING REPORT AND RECOMMENDATION ON PRELIMINARY
                 ORDER OF FORFEITURE (D.E. 161)

         THIS CAUSE is before the Court on the Report and Recommendation of

  Magistrate Judge Lauren F. Louis issued March 4, 2021, (“Report,” D.E. 161),

  recommending that the Court grant the United States’ Motion for Preliminary Order of

  Forfeiture, (“Motion,” D.E. 156). Judge Louis held a telephonic hearing on the Motion at

  which Defendant appeared with the assistance of an interpreter. (Report at 2.) According

  to the Report, “Ms. Abreu has not opposed the Motion for entry of a preliminary order of

  forfeiture, and she stated at the hearing that she has no intention to do so.” (Id.) The Report

  provides the Parties fourteen days to file objections. (Id. at 3.) As of the date of this Order,

  no objections have been filed. Failure to file objections shall bar parties from attacking on

  appeal the factual findings contained in the report. See Resolution Trust Corp. v. Hallmark

  Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993). Accordingly, upon review of the

  Report and the record, it is ORDERED AND ADJUDGED that:
Case 1:18-cr-20352-JAL Document 163 Entered on FLSD Docket 03/19/2021 Page 2 of 2




          1.   The Report of the Magistrate Judge issued on March 4, 2021 (D.E. 161) is

               ADOPTED; and

          2.   The Court will separately enter an Order granting the United States’ Motion

               for Preliminary Order of Forfeiture (D.E. 156) and issuing a Preliminary

               Order of Forfeiture.

          DONE AND ORDERED in Chambers at Miami, Florida this 19th day of March,

  2021.


                                            ____________________________________
                                            JOAN A. LENARD
                                            UNITED STATES DISTRICT JUDGE


  Copies to:   Marx P. Calderón, Assistant U.S. Attorney (2 certified copies)

               Defendant Odalys Abreu
               13916 SW 177 Street
               Miami, FL 33177
